THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Abigail Scudder Duffy, Respondent.

            Appellate Case No. 2016-001742


                              Opinion No. 27679
             Submitted October 31, 2016 – Filed November 16, 2016


                            PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and Ericka M.
            Williams, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Stephanie Nichole Weissenstein, of McDonnell &
            Associates, P.A., of Lexington, for Respondent.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a confidential admonition or public reprimand. We accept the
Agreement and issue a public reprimand. The facts, as set forth in the Agreement,
are as follows.
                                   Matter A

Respondent represented clients in a pending family court matter. On February 5,
2016, respondent sent a letter regarding the case to the family court judge (Judge
A) but failed to copy opposing counsel. In the letter, respondent notified Judge A
that her clients had filed a complaint against the judge with ODC. Consequently,
respondent requested Judge A issue an order of permanent recusal on any case in
which her clients might appear as litigants or where respondent would be attorney
of record. Respondent further stated there were concerns of serious "home
cooking" in the case and requested Judge A issue an order transferring venue.

On February 17, 2016, a hearing in the case was conducted before another family
court judge (Judge B). During the hearing, respondent stated: "Unfortunately
[Judge A] and I no longer interact with each other. We have been recused from
each other." At the time respondent made this statement, Judge A had not issued
an order of recusal and no motion for recusal was pending. Upon questioning,
respondent admitted she did not know whether Judge A had issued an order of
recusal.

On February 22, 2016, Judge A emailed a letter to the attorneys of record in the
family court matter. Judge A advised that she had neither recused herself from the
case nor from hearing any matters regarding any attorney or law firm involved in
the case.

Respondent admits she has violated the following provisions of the Rules of
Professional Conduct, Rule 407, SCACR: Rule 1.1, (a lawyer shall provide
competent representation to a client which requires the legal knowledge, skill,
thoroughness and preparation reasonably necessary for the representation); Rule
3.5(b) (a lawyer shall not communicate ex parte with a judge during a proceeding
unless authorized to do so); Rule 8.4(a) (it is professional misconduct to violate the
Rules of Professional Conduct); and Rule 8.4(e) (it is professional misconduct to
engage in conduct that is prejudicial to the administration of justice). Respondent
has also violated Rule 402(k), SCACR (according to the Lawyer's Oath, lawyers
will maintain respect and courtesy due to courts of justice and judicial officers,
treat opposing parties with integrity and civility in all written communications and
will maintain the respect due to courts of justice and judicial officers).

Respondent also admits the facts described constitute grounds for discipline under
Rule 7(a) of the RLDE (it shall be ground for discipline for lawyer to violate Rules
of Professional Conduct).

                                     Matter B

Respondent represented clients in a domestic action. On January 7, 2016,
respondent sent an email to opposing counsel (Complainant) which read in part:

      From what I've seen of your County, I am little impressed with their
      ability to protect children.
      Additionally, I understand that [counsel involved in the case] was
      having lunch with [counsel for the Department of Social Services
      (DSS)]. Shall we call impropriety there and have that matter
      addressed with [counsel for DSS]?

      This is a simple issue of a severe burn. By continuing to claim my
      actions were improper you are additionally accusing the judge of two
      judicial canon violations. "Your" county is the only county that
      operates this way. I think this matter needs to rest until either [one
      family court judge] rules or our judge next week rule (sic).

Respondent copied her client on the email.

On January 28, 2016, respondent sent an email to counsel for DSS, which read, in
part:

      The copy I saved was tracked. As if this is a major life crisis, you can
      always compare the documents electronically. That option is located
      right in the same place as track and change. I did not turn off the
      track and change as I included notes for your consideration. If a copy
      of the order goes out without my objections, I will file an appeal. You
      are required to note objections to the Court, but I understand that ex
      parte and improper communications with the court are normal in your
      county. I have personally seen you ex parte [a family court judge] in
      this case, and I know [another family court judge] was ex parted prior
      to the last hearing. This matter has already been brought to the
      attention of the office of disciplinary counsel, your general counsel
      (useless as usual), and will be appealed. Your blatant disregard for
      my clients' due process rights is unbecoming.

(Underline in original.)

Respondent copied numerous parties on the email, including the Complainant and
general counsel for DSS.

Respondent admits this conduct violates the following provisions of the Rules of
Professional Conduct, Rule 407, SCACR: Rule 8.4(a) (it is professional
misconduct for a lawyer to violate or attempt to violate the Rules of Professional
Conduct); and Rule 8.4(e) (it is professional misconduct to engage in conduct that
is prejudicial to the administration of justice). Respondent also admits that she has
violated Rule 402(k), SCACR (according to the Lawyer's Oath, lawyers will treat
opposing parties with integrity and civility in all written communications and will
maintain the respect due to courts of justice and judicial officers).

                                    Conclusion

We accept the Agreement for Discipline by Consent and find respondent's
misconduct warrants a public reprimand. Accordingly, we publicly reprimand
respondent for her misconduct. Within thirty (30) days of the date of this opinion,
respondent shall pay the costs incurred by ODC and the Commission on Lawyer
Conduct (the Commission) in the investigation and prosecution of the matters
discussed in this opinion.

PUBLIC REPRIMAND.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.